MEMORANDUM OPINION
                                         No. 04-10-00183-CV

                                    Henry L. Hank DESHAZER,
                                             Appellant

                                                   v.

                                          Connie CORTEZ,
                                              Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-11280
                            Honorable Michael P. Peden, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 15, 2010

DISMISSED

           This is a restricted appeal from the trial court’s September 9, 2009, default judgment in

favor of Connie Cortez. Appellant Henry L. DeShazer has filed a verified motion to dismiss the

appeal with each party bearing its own costs. DeShazer asserts the trial court has granted his bill

of review and signed an order withdrawing and vacating the September 9, 2009 judgment.

Appellant’s counsel has certified that she has conferred with opposing counsel who does not

oppose the motion.
                                                                                 04-10-00183-CV


       Accordingly, we grant the motion. See TEX. R. APP. P. 42.1(a)(1). All costs of appeal are

taxed against the party who incurred them. See TEX. R. APP. P. 42.1(d). We further order the

Bexar County District Clerk to release to Henry L. DeShazer the cash deposit in lieu of

supersedeas bond he filed on March 16, 2010.



                                                PER CURIAM




                                               -2-